Citation Nr: 0600751	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for Hepatitis C.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for Hepatitis C, 
assigning a 10 percent rating effective August 30, 2002.  In 
a May 2005 supplemental statement of the case, the RO granted 
an increased rating of 20 percent for Hepatitis C, effective 
August 30, 2002.  The veteran has indicated that he is not 
satisfied with this rating; thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the course of this appeal, the veteran changed his 
representative from California Department of Veterans Affairs 
to Military Order of the Purple Heart.


FINDINGS OF FACT

The veteran's Hepatitis C is manifested by fatigue, mild 
tenderness to palpation of right upper quadrant, and 
occasional complaints of loss of appetite, nausea and other 
gastrointestinal conditions, with no findings of anorexia, 
minor weight loss, hepatomegaly, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.112, 
4.114, Diagnostic Code 7354 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate his initial service 
connection claim for Hepatitis C and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an October 2002 VA letter, prior to the 
March 2003 rating decision.  Specifically, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence he considered relevant 
to his claim for service connection for Hepatitis C, so that 
VA could help by getting that evidence.  

The Board notes that the October 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In the March 2003 rating decision, the RO notified the 
veteran of the laws and regulations pertaining to service 
connection, and provided a detailed explanation why service 
connection was warranted for Hepatitis C, at a 10 percent 
evaluation.  Additionally, after the veteran appealed this 
action, the RO notified the veteran of the laws and 
regulations pertaining to an increased rating claim for 
Hepatitis C in the October 2003 statement of the case, and 
the December 2004 and May 2005 supplemental statements.  The 
RO initially provided a detailed explanation why a 10 percent 
evaluation was warranted for Hepatitis C, and subsequently, a 
20 percent evaluation, under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from November 2002 to 
January 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003 
and a QTC examination in March 2005, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and an initial increased rating; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of service connection and increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

In March 2003, the RO granted service connection for 
Hepatitis C, assigning a 10 percent rating, effective August 
30, 2002.  The veteran appeals this action.  

On his VA-Form 9, he stated that his case was determined 
incorrectly due to the seriousness of the illness, noting 
that the disease had progressed over the years and that there 
was no cure.  He also indicated that in recent years he had 
suffered a lot and was unable to work due to symptoms and 
that a disease that is crippling and death-causing is beyond 
a 10 percent evaluation.  In a May 2005 supplemental 
statement of the case, the RO granted an initial evaluation 
of 20 percent for Hepatitis C, effective August 30, 2002.  
The veteran's representative later submitted July 2005 and 
December 2004 statements, relating the veteran's contentions 
that the level of his Hepatitis C warranted a 40 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2005).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2005).

A November 2002 VA primary care evaluation shows complaints 
of fatigue.  The abdominal examination showed bowel sounds 
were positive and that the abdomen was nontender.

A January 2003 VA primary care record shows complaints of 
fatigue.  The veteran reportedly had no vomiting of blood, 
but occasionally had blood per rectum.

A February 2003 VA gastroenterology report shows the veteran 
indicated he had "good and bad days," and on some days felt 
excessively tired.  He denied abdominal pain, nausea, or 
vomiting.  He indicated that sometimes he had bright red 
streaks when having a bowel movement, and denied melena.  His 
weight reportedly was stable; he denied any rapid increase or 
decrease in weight.  

In August 2003, a VA gastroenterology report shows complaints 
of recent increase in fatigue level.  The veteran indicated 
that he had no drive and had to force himself to go to work.  
He denied abdominal pain, nausea, vomiting, or diarrhea.  He 
had some blood streaks with bowel movements, but denied 
hemorrhoids, and melena.  His weight reportedly was stable; 
he denied rapid increase or decrease in weight.  

A January 2004 VA emergency room report shows complaints of 
nausea, fever, and diarrhea with upset stomach for three 
days.

An April 2004 VA evaluation shows complaints of recent 
increase in fatigue level.  The veteran stated that he had no 
energy that day.  He denied abdominal pain, nausea, vomiting, 
or diarrhea.  He had some blood streaks with bowel movements, 
but denied hemorrhoids, and melena.  He had complaints of gas 
that day but indicated that he had not changed his diet.  His 
weight reportedly was stable; he denied rapid increase or 
decrease in weight.  The assessment was Hepatitis C virus, 
genotype 1a with normal liver enzymes.

A September 2004 VA primary care record shows no weight loss 
and that appetite was fine.  The veteran complained of more 
bloating in the last three months, increased after dairy 
products.

In October 2004, a VA emergency room record shows complaints 
of pain since last night, off and on.  The veteran stated 
that he had had nausea the day before with no vomiting and 
that his stomach felt bloated.

A November 2004 nursing note shows complaints of increased 
fatigue and abdominal pain.  The next day, a subsequent 
November 2004 VA primary care record shows the veteran 
reported no weight changes, although the examiner noted that 
his weight was recorded as seven pounds less at the present 
examination.

A December 2004 VA medical record shows complaints of 
increased levels of fatigue and that the veteran indicated he 
had no energy that day.  He denied nausea, vomiting, 
diarrhea, bleeding, melena, jaundice, swelling of the abdomen 
or extremities, or skin rashes.  He indicated that he felt 
that his Hepatitis C was causing his lack of energy.  The 
examiner indicated that the fatigue and lack of energy might 
be symptoms of depression versus liver diagnosis; and the 
veteran was instructed to return to the clinic after biopsy, 
gallbladder surgery, and trial of depression medication.

A January 2005 VA primary care record shows complaints of 
nausea all the time, with no vomiting.  He also had some 
heartburn, and reportedly had gained almost 10 pounds 
recently.  

A later January 2005 VA psychiatry evaluation shows 
complaints of gradual increase in daytime fatigue and lack of 
motivation.  The psychiatrist noted that the veteran was 
Hepatitis C positive and had a recent increase in his liver 
function tests.  The veteran denied a pervasively depressed 
mood and reportedly was sleeping fairly well with medication.  
The psychiatrist found that it was likely that the fatigue 
and lack of motivation were primary manifestations of 
Hepatitis C, noting that there was no clear history of 
depression for the veteran.

In March 2005, a QTC internal medical evaluation shows the 
veteran indicated that over a two-month period when he was 
diagnosed with Hepatitis C, his weight went down from 198 
pounds to 170 pounds.  A dietary regimen reportedly had not 
helped his symptoms.  He indicated that he had a poor 
appetite and pain in the right side of the abdomen; he noted 
that it was pulling.  He reported that he was easily fatigued 
and had gastrointestinal disturbance, including nausea, 
vomiting, and loss of appetite more than two-thirds of the 
time per year.  He noted that these symptoms are tolerable 
and that he could not afford to take time off work, as a 
welder.  He denied any hematemesis, and noted that he has 
occasional black-colored stools.  He denied history of 
anemia, blood transfusion, hepatic encephalopathy, or 
previous liver transplant.  He reported occasional periods of 
confusion and stated that he always felt tired, and lost 
about two weeks from work in the past year because of his 
condition.  He denied any period of incapacitation.  Physical 
examination revealed evidence of mild tenderness to palpation 
in the right upper quadrant.  There was no evidence of 
rebound, guarding, masses, or ascites; and bowel sounds 
reportedly were normoactive.  It was noted that lab tests 
were requested, but due to poor veins, tests were not 
performed.  Last, the examiner found that the veteran's 
gastrointestinal condition did not cause significant anemia 
or malnutrition.

As noted, the veteran's service-connected Hepatitis C is 
rated as 20 percent disabling under Diagnostic Code 7354.  In 
order to receive the next higher 40 percent rating, the 
evidence must show daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2005).

The veteran's symptoms related to his Hepatitis C can be 
summarized as complaints of fatigue, occasional complaints of 
nausea, fever, and diarrhea with upset stomach and abdominal 
pain, as well as loss of appetite, findings of mild 
tenderness to palpation of right upper quadrant, and blood 
streaks with bowel movements.  As a whole, the medical 
evidence does not rise to the level of a 40 percent rating 
under Diagnostic Code 7354.  An occasional complaint of poor 
appetite does not amount to anorexia.  Other than a decrease 
of seven pounds noted in November 2004 and an increase in 10 
pounds noted in December 2005, the veteran's weight 
consistently was found stable.  Additionally, the March 2005 
examiner found that the veteran's gastrointestinal condition 
did not cause significant anemia or malnutrition.  The 
veteran stated that when he first was diagnosed with 
Hepatitis C, his weight went down from 198 pounds to 170 
pounds for a two-month period.  While there are findings of 
weight loss with the Hepatitis diagnosis in service, there is 
no evidence of minor weight loss since service connection has 
been granted.  See 38 C.F.R. § 4.112 (2005).  There also are 
no findings of hepatomegaly or periods of incapacitation.   
 
This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the Hepatitis C warranted a rating higher than 
20 percent.  Thus "staged ratings" are inapplicable to this 
case.

In sum, the Board finds that the level of the veteran's 
Hepatitis C more closely resembles the criteria for a 20 
percent rating under Diagnostic Code 7354.  See 38 C.F.R. 
§ 4.7.  In making this determination, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the evidence is not equally balanced, in this regard, the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
December 2004 supplemental statement of the case the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization or marked interference with 
employment is not demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for Hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


